Citation Nr: 0428291	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1999, for an award of service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1947.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2002 RO decision that assigned an October 1999 
effective date for service connection for coronary artery 
disease that had been granted by a June 2002 Board decision.  

In March 2002, the veteran filed a claim seeking service 
connection for a left knee disorder, secondary to his 
service-connected disabilities.  As it does not appear from 
the record that the RO has adjudicated this claim, it is 
referred to the RO for development and adjudication as 
appropriate.

Finally, as noted in prior decisions of the Board in June 
1987 and in June 2002, the veteran has filed a claim for 
service connection for phlebitis which has yet to be 
adjudicated by the RO.  Since the matter has not been 
perfected for an appeal, it is not an issue that the Board 
can address in the first instance.  Accordingly, it again 
must be referred to the RO for proper adjudication.

 
FINDINGS OF FACT

1.  In June 1987, the Board denied the veteran's initial 
claim seeking service connection for coronary artery disease.

2.  On October 6, 1999, the RO received the veteran's 
application to reopen the claim for service connection for 
coronary artery disease.  

3.  In April 2001, the Board issued a decision which reopened 
the veteran's claim for service connection for coronary 
artery disease, and remanded it back to the RO for additional 
evidentiary development.

4.  In June 2002, the Board issued a decision granting 
service connection for coronary artery disease based upon two 
medical opinions, both dated after October 6, 1999, 
attributing an increase in severity of the veteran's coronary 
artery disease to his service-connected disabilities.

5.  In June 2002, the RO awarded a 60 percent disability 
rating for coronary artery disease, and assigned October 6, 
1999 as the effective date for service connection.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
coronary artery disease prior to October 6, 1999, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from March 1943 
to October 1947.    His service personnel records revealed 
that he was awarded, in pertinent part, a Combat Infantry 
Badge and a Purple Heart.  His service medical records 
revealed treatment in December 1944 for severe shell fragment 
wounds to the right thigh.  

In October 1947, the RO issued a rating decision granting 
service connection for deformity of the lower right extremity 
with severe muscle injury; atrophy and shortening residual of 
gun shot wound; ankylosis of the right knee; laceration wound 
to both hands; and scars on the left leg and foot.  
Subsequent rating decisions recharacterized these conditions 
as, and also granted service connection for the following: 
gunshot wound, right leg; ankylosis of the right knee; 
traumatic arthritis of the lumbosacral spine and hips; 
postoperative scar on the abdomen; scar on the left thigh; 
scars on the right wrist and both hands; and trench foot.

In April 1986, the veteran filed his initial claim for 
service connection for hypertension and a heart condition.  
The RO denied the claim in an October 1986 decision, and in 
January 1987, the RO sent the veteran notice of its decision.  
Thereafter, the veteran timely perfected an appeal of this 
decision.  

In July 1987, the Board issued a decision denying service 
connection for coronary artery disease.  The Board's decision 
held that the veteran's coronary artery disease was not 
etiologically related to the veteran's service-connection 
residuals of gunshot wound involving the right lower 
extremity. 

On October 6, 1999, the RO received the veteran's application 
to reopen his claim for service connection for coronary 
artery disease.  In support of his claim, he submitted a 
medical treatment statement from A. R. Hudson, M.D., dated in 
September 1999.   In his statement, Dr. Hudson opined that 
the veteran's coronary artery disease could be caused by his 
leg problems, i.e. the effusion and chronic injury to his 
left leg.

In October 1999, a VA examination of the heart was conducted.  
The VA examiner conducting this examination opined that the 
veteran's service-connected PTSD and his right lower 
extremity disorders have had a detrimental affect on his 
coronary artery disease, although they may not have been the 
primary cause of it.  

In January 2000, the RO issued a rating decision which found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
coronary artery disease.  The veteran timely perfected an 
appeal of this decision, and in April 2001, the Board issued 
a decision which found that new and material evidence had 
been submitted and that the claim was reopened.  The Board 
then remanded the veteran's claim for further evidentiary 
development, including an etiology opinion concerning the 
veteran's coronary artery disease.  

In August 2001, a VA examination of the heart was conducted.  
The VA examiner opined that the veteran's service-connected 
PTSD and his right lower extremity disorders did not cause 
his coronary artery disease, but did combine to have a 
detrimental effect on this condition.

In June 2002, the Board, on de novo review of all the 
evidence, granted service connection for coronary artery 
disease.  The Board's decision was based entirely upon the VA 
opinions, dated in October 1999 and August 2001, which 
indicated that the veteran's coronary artery disease was 
aggravated by his service-connected disabilities, including 
his PTSD.  The Board's decision rejected the theory offered 
in a September 1999 opinion that his coronary artery disease 
was actually caused by his service-connected disabilities.

In October 1999, the RO issued a rating decision granting 
service connection at an initial 60 percent disability rating 
for coronary artery disease, and assigned thereto an 
effective date of October 6, 1999.  

In August 2002, the veteran filed a notice of disagreement 
with the RO's decision seeking an earlier effective date for 
the grant of service connection for coronary artery disease.  
He alleges that the effective date assigned should go back to 
his initial claim for service connection in April 1986.  

II. Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The effective date for service connection based on a reopened 
claim supported by new and material evidence is the date of 
VA receipt of the reopened claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q), (r).  

As indicated above, the Board's June 1987 decision denied the 
veteran's initial claim seeking service connection for 
coronary artery disease.  That decision is final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

On October 6, 1999, the veteran filed a claim to reopen 
service connection for coronary heart disease.  In April 
2001, the Board reopened the claim and remanded the matter to 
the RO for further evidentiary development.  Thereafter, in 
June 2002, the Board issued a decision granting service 
connection for coronary artery disease.  The RO then issued a 
decision putting the Board's conclusion into effect.  
Specifically, the RO awarded a 60 percent disability rating 
for coronary artery disease, and assigned thereto an 
effective date of October 6, 1999.  

A review of the veteran's claims folder fails to reveal an 
earlier claim to reopen service connection for coronary 
artery disease, formal or informal, prior to October 6, 1999.  
Thus, under the cited legal authority, no earlier effective 
date for service connection is permitted.   

ORDER

An earlier effective date for an award of service connection 
for coronary artery disease is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



